Bergstrom, J. Claimant, Clifford Camp, filed his complaint on April 16, 1948 for compensation under the Workmen’s Compensation Act for an injury sustained on June 4, 1947 while employed by respondent in the Department of Public Welfare. The record consists of the complaint, departmental report, transcript of evidence, and claimant’s and respondent’s waiver of brief. The evidence shows that claimant was employed as a carpenter by respondent at the Peoria State Hospital, and that on June 4, 1947 when he was cutting a piece of material for a door the saw blade hit a knot in the board and the blade jumped and severed the first joint, known as the distal joint, of the third finger on his right hand. He was given immediate treatment at the Peoria State Hospital by Dr. Trigger. He continued working during the month of June, but was laid off the 1st of July, and was unable to obtain other work because of the condition of his injured hand. His temporary total incapacity continued for a period of four weeks. There are no jurisdictional questions presented by the record, and we find that claimant was injured by reason of an accident arising out of and in the course of his employment by respondent. Claimant’s earnings for the year preceding his injury were $3,306.64. He has one child aged fourteen years. His compensation rate would, therefore, be $18.00 per week. He is entitled to receive compensation for four weeks temporary total disability, and an award for twelve and one-half weeks for the loss of the distal phalanx of the third finger on his right hand, or a total of' $297.00. Miss Thelma Metz, Alliance Life Building, Peoria, Illinois, took and transcribed the testimony, for which she submitted her charge of $12.50,which we find is fair, reasonable and customary. An award is made to claimant, Clifford Camp, in the sum of Two Hundred Ninety-seven Dollars ($297.00), all of which has accrued and is payable forthwith. An award is also made to Miss Thelma Metz in the sum of Twelve and 50/100 Dollars ($12.50), payable forthwith. This award is subject to the approval of the Governor as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees.”